Title: To Thomas Jefferson from Thomas Chalkley James, 4 January 1805
From: James, Thomas Chalkley
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia January 4th. 1805
                  
                  It affords me great Satisfaction to find it again assigned as my duty, to inform you, that at a Meeting of the American philosophical Society, held this Afternoon at their Hall, for the annual Election of Officers, you, Sir, were unanimously reelected their President; an office which I hope you will continue to accept & hold, for many years to come; and by the Patronage you will thus extend to Science, and the Arts, encourage the Friends of useful Knowledge in their peaceful & beneficent pursuits.
                  I remain with high Consideration Yr. frd. & Servt
                  
                     Tho. C. James
                     
                     Corresponding Secy
                  
               